DisNey, J., dissenting: I can not agree with the majority opinion that the petitioner had such relation to the liability for the income lax of its transferors, as to permit its deduction of interest thereon from the date of transfer to it. I am able, in the pertinent facts, to find only the ownership of property subject to the payment on the transferors’ tax with no personal liability. Though some cases, notably New McDermott, Inc., 44 B. T. A. 1035, do not seem to require personal liability as a prerequisite to deduction of interest, in my opinion section 23 (b) of the various revenue acts, as to interest, does not permit such a result; nor can we, in my view, find authority elsewhere for the deduction. I think the proper rule on this question was very recently stated in Koch v. United States, 138 Fed. (2d) 850 (C. C. A., 10th Cir., Nov. 8, 1943), where a situation identical in principle to that here involved was presented, and the court held that the transferees were not entitled to deduct interest for the period after the date of receipt of the assets of transferors, upon the tax liability of such transferors, the court’s view being based upon the fact that the obligation discharged was not the individual obligation of the taxpayer. I respectfully dissent. Black and Kekn, JJagree with this dissent.